Citation Nr: 0107017	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to 
September 1945 and he died in August 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows he died in August 
1998 due to Stage IV nonsmall-cell lung cancer.  

3.  During his lifetime, service connection had been 
established for psychoneurosis manifested by anxiety, 
evaluated as 30 percent disabling.

4.  The RO received the appellant's informal claim for 
service connection for cause of death due in September 1998, 
and a formal claim was received in December 1998.

5.  The medical evidence demonstrates that the veteran's 
fatal lung cancer was due to the use of tobacco.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§  1103, 
1310 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from lung cancer was related to his active 
service.  The appellant maintains that the veteran started 
smoking while in service, that he continued smoking following 
service and that this smoking caused the lung cancer which 
caused his death.  She also contends that the veteran's his 
service connected anxiety disorder prevented him from being 
able to quit smoking, as he utilized cigarettes as a form of 
self-medication.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the appellant by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO obtained the veteran's service 
medical records and requested medical evidence supporting the 
claim from the appellant.  It appears from the veteran's 
claims folder that all available evidence has been obtained.  
As such, the Board finds that the duty to assist was 
satisfied, and the Board will proceed with a disposition on 
the merits.

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1999); 38 C.F.R. § 3.303 (2000).  
The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  Medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  Nevertheless, for claims 
file after June 10, 1998 a veteran's death is not considered 
to have resulted from injury incurred or disease contracted 
during active service on the basis that it resulted from the 
veteran's use of tobacco products in service.  See 
38 U.S.C.A. § 1103.

The veteran had active military service from February 1943 to 
September 1945; he died in August 2000.  According to the 
veteran's death certificate, he died in August 1998 and his 
death was due to Stage IV nonsmall-cell lung cancer.  During 
his lifetime, he had established service connection for 
psychoneurosis, manifested by anxiety, evaluated as 30 
percent disabling.  A private medical record from Norman 
Weber, D.O., dated December 1999, relates that the veteran's 
"smoking addiction led to multisystem disease, and 
ultimately his death."  According to Dr. Weber, the veteran 
used alcohol and nicotine as "self-medication" to control 
his anxiety.  As noted above, the appellant contends, in her 
formal claim, received December 2, 1998, that the veteran 
died as a result of his inability to quit smoking due to his 
anxiety disorder.  The appellant originally filed an informal 
claim received in September 1998.

The Board acknowledges the appellant's contention regarding 
the veteran's smoking in service and its relationship to his 
service connected disability.  However, Congress has 
prohibited the grant of service connection for a disability 
on the basis that such disability resulted from a disease 
attributable to the use of tobacco products during the 
veteran's active service for claims filed after June 10, 
1998.  See 38 U.S.C.A. § 1103.  Therefore, as a matter of 
law, any claims received by VA after June 10, 1998, are 
subject to this restriction.  In the appellant's informal 
claim, received September 24, 1998, and the appellant's 
formal claim, received December 2, 1998, the appellant 
asserted that the veteran's lung cancer was due to smoking as 
a result of his service connected anxiety disorder and the 
medical evidence clearly shows the veteran's death was due to 
his use of tobacco.

In this case, the provisions of 38 U.S.C.A. § 1103 are 
dispositive of the theory of entitlement in this case and 
require that the claim be denied.  In a case where the law, 
and not the evidence, is dispositive, the claim should be 
denied or the appeal to the Board should be terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the appellant's claim was received on 
September 24, 1998, after the effective date of 38 U.S.C.A. 
§ 1103, the appellant's claim for service connection of the 
veteran's cause of death is prohibited as a matter of law.

Lastly, the Board also acknowledges the appellant's 
contention that the veteran submitted an informal claim for 
unspecified VA compensation or pension benefits through his 
representative in May 1997.  The claim noted that "all 
necessary documentation would be forthcoming."  However, the 
evidence that was promised was never submitted and the 
veteran never identified the compensation benefit sought.  
Under these facts and circumstances, the Board finds that no 
further action was required of the RO.  Furthermore, the 
veteran died during the pendency of the appeal.  As a matter 
of law, veterans' claims do not survive their deaths.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  Thus, the appellant's 
assertion that the present claim was originally filed in May 
1997 is without merit.




ORDER

Service connection for the cause of the veteran's death must 
be denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

